          Case 1:99-cr-01048-DC Document 210 Filed 06/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHNNY MARTINEZ,

                                Movant,                               20-CV-4400 (DC)

                    -against-                                       99-CR-1048-4 (DC)

 UNITED STATES OF AMERICA,                                                ORDER

                                Respondent.

DENNY CHIN, United States Circuit Judge:

               Movant Johnny Martinez is currently incarcerated in the Federal Correctional

Complex in Coleman, Florida, pursuant to his conviction in United States v. Martinez, No. 99-

CR-1048-4 (DC). The Court of Appeals granted Movant leave to bring a successive motion

under 28 U.S.C. § 2255 challenging this conviction and sentence, and his § 2255 motion was

opened under a new civil docket number, Martinez v. United States, ECF 1:20-CV-2723, 1 (DC)

(S.D.N.Y. filed Apr. 1, 2020). By order dated April 1, 2020, the Court directed Movant, within 30

days, either to file an amended § 2255 motion or to submit a letter stating that he wishes to rely

on his already filed submission.

               Movant submitted an application, signed on May 26, 2020, styled as a § 2255

motion but without any docket number. The Clerk of Court opened that submission as a new

civil action and assigned it docket number 20-CV-4400 (DC). Upon examining the application,

however, the Court concludes that this submission was intended as the amended § 2255 motion

that Movant was authorized to file under docket number 20-CV-2723 (DC).

               The Court therefore respectfully requests that the Clerk of Court: (1) mail a copy

of this order to Movant, noting service on the docket; (2) file the § 2255 motion (ECF No. 1)

from the action under docket number 20-CV-4400 (DC), as an amended § 2255 motion in the
          Case 1:99-cr-01048-DC Document 210 Filed 06/10/20 Page 2 of 2



                                            2
action under docket number 20-CV-2723 (DC); and (3) administratively close the action under

docket number 20-CV-4400 (DC).

               This order closes the case under docket number 20-CV-4400 (DC). All further

papers filed or submitted for filing must include the criminal docket number, 99-CR-1048 (DC),

and will be docketed in the criminal case.

               SO ORDERED.

Dated:   June 10, 2020
         New York, New York


                                                   s/Denny Chin_____________________
                                                   Denny Chin
                                                   United States Circuit Judge
